DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 01/25/2021.                     .
2.	Claims 1 - 51 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet. 
2.	Domestic benefit has been claim with regards to U.S. Provisional Application No. 62/966,516, filed January 27, 2020.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 02/24/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.


Information Disclosure Statement
1. 	 The information disclosure statement filed on 08/01/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 01/25/2021 are acceptable for examination purposes.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (40 - 45)  in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 13 – 17, 22, 27- 30, 32 – 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 – 2, 7 – 11, 14, 20, 22 – 44 of copending Application No. 17/157, 040. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Please see analysis below:

17/157, 040
17/157, 241
1. A method of operating a first communication node, comprising: 
obtaining one or more measurements associated with one or more positioning reference signals (PRSs); populating a set of measurement values into a set of measurement fields of a report based on the one or more measurements; identifying at least one unpopulated measurement field associated with the report; and transmitting, to a second communication node, the report in association with an indication of the at least one unpopulated measurement field.

11. The method of claim 1, wherein the report is transmitted via L1, L2 or L3 signaling.

1. A method of operating a first communication node, comprising:                                             

obtaining one or more measurements associated with one or more positioning reference signals (PRSs); 









and transmitting, to a second communication node via Li or L2 signaling, a report based on the one or more measurements.
8. The method of claim 1, wherein the set of measurement values is associated with a single cell, or wherein the set of measurement values is associated with a plurality of cells.
11. The method of claim 1, wherein the report comprises measurement information associated with a single cell, or wherein the report comprises measurement information associated with multiple cells, or wherein the report comprises measurement information associated with at least one sidelink, or any combination thereof.
2. The method of claim 1, wherein the at least one unpopulated measurement field is blanked in the report or is omitted from the report altogether.
13. The method of claim 1, wherein some part of measurement information from the one or more measurements is omitted from the report in association with at least one cell.
7. The method of claim 6, wherein two or more of the plurality of report formats are associated with different report sizes.
14. The method of claim 1, wherein the report is associated with a fixed size, or wherein the report is associated with a variable size dependent on an amount of measurement information concatenated into the report.
1. A method of operating a first communication node, comprising: obtaining one or more measurements associated with one or more positioning reference signals (PRSs); populating a set of measurement values into a set of measurement fields of a report based on the one or more measurements; identifying at least one unpopulated measurement field associated with the report; and transmitting, to a second communication node, the report in association with an indication of the at least one unpopulated measurement field.
15. The method of claim 1, wherein the transmitting comprises transmitting the report in association with a report format indication that indicates a first set of measurement fields that are populated in the report, a second set of measurement fields that are not populated in the report, or a combination thereof.
9. The method of claim 1, wherein the set of measurement values comprises a standalone measurement value.
16. The method of claim 1, wherein, for a particular measurement among the one or more measurements, the report comprises a standalone measurement value.

10. The method of claim 1, wherein the set of measurement values comprises a differential measurement value that is relative to a standalone measurement value included in the report or included in a different report.
 17. The method of claim 1, wherein, for a particular measurement among the one or more measurements, the report comprises a differential measurement value that is relative to a standalone measurement value included in the report or included in a different report.

14. A method of operating a second communication node, comprising: receiving, from a first communication node, a report comprising a set of measurement values populated in a respective set of measurement fields, the set of measurement values based on one or more measurements associated with one or more positioning reference signals (PRSs); receiving an indication of at least one unpopulated measurement field associated with the report; and performing a position computing function based on the report.

24. The method of claim 14, wherein the report is received via L1, L2 or L3 signaling.
22. A method of operating a second communication node, comprising: receiving, from a first communication node via L1 or L2 signaling, a report that is based on one or more measurements associated with one or more positioning reference signals (PRSs); and performing a position computing function based on the report.






via L1 or L2 signaling,

20. The method of claim 19, wherein two or more of the plurality of report formats are associated with different report sizes.
27. The method of claim 22, wherein the report is associated with a fixed size, or QC202018Qualcomm Ref. No. 202018 47 wherein the report is associated with a variable size dependent on an amount of measurement information concatenated into the report.
14. A method of operating a second communication node, comprising: receiving, from a first communication node, a report comprising a set of measurement values populated in a respective set of measurement fields, the set of measurement values based on one or more measurements associated with one or more positioning reference signals (PRSs); receiving an indication of at least one unpopulated measurement field associated with the report; and performing a position computing function based on the report.
28. The method of claim 22, wherein the receiving comprises receiving the report in association with a report format indication that indicates a first set of measurement fields that are populated in the report, a second set of measurement fields that are not populated in the report, or a combination thereof.
22. The method of claim 14, wherein the set of measurement values comprises a standalone measurement value.
29. The method of claim 22, wherein, for a particular measurement among the one or more measurements, the report comprises a standalone measurement value.
23. The method of claim 14, wherein the set of measurement values comprises a differential measurement value that is relative to a standalone measurement value included in the report or included in a different report.
30. The method of claim 22, wherein, for a particular measurement among the one or more measurements, the report comprises a differential measurement value that is relative to a standalone measurement value included in the report or included in a different report.
25. The method of claim 14, wherein the first communication node corresponds to a user equipment (UE), or wherein the first communication node corresponds to a base station.
32. The method of claim 22, wherein the first communication node corresponds to a user equipment (UE), or wherein the first communication node corresponds to a base station.
26. The method of claim 14, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.
33. The method of claim 22, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.
27. A first communication node, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: obtain one or more measurements associated with one or more positioning reference signals (PRSs); populate a set of measurement values into a set of measurement fields of a report based on the one or more measurements; identify at least one unpopulated measurement field associated with the report; and transmit, to a second communication node, the report in association with an indication of the at least one unpopulated measurement field.

24. The method of claim 14, wherein the report is received via L1, L2 or L3 signaling.
34. A first communication node, comprising: QC202018Qualcomm Ref. No. 202018 48 a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: obtain one or more measurements associated with one or more positioning reference signals (PRSs); 









and transmit, to a second communication node via L1 or L2 signaling, a report based on the one or more measurements.
28. The first communication node of claim 27, wherein the first communication node corresponds to a user equipment (UE), or wherein the first communication node corresponds to a base station.
35. The first communication node of claim 34, wherein the first communication node corresponds to a user equipment (UE), or wherein the first communication node corresponds to a base station.
29. The first communication node of claim 27, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station, or wherein the second communication node corresponds to a sidelink UE performing the position computing function on behalf of another UE.
36. The first communication node of claim 34, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.
30. A second communication node, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: receive, from a first communication node, a report comprising a set of measurement values populated in a respective set of measurement fields, the set of measurement values based on one or more measurements associated with one or more positioning reference signals (PRSs); receive an indication of at least one unpopulated measurement field associated with the report; and perform a position computing function based on the report.

24. The method of claim 14, wherein the report is received via L1, L2 or L3 signaling.
37. A second communication node, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: receive, from a first communication node a report that is based on one or more measurements associated with one or more positioning reference signals (PRSs); and perform a position computing function via L1 or L2 signaling,  based on the report. 






via L1 or L2 signaling,
31. The second communication node of claim 30, wherein the first communication node corresponds to a user equipment (UE), or wherein the first communication node corresponds to a base station.
38. The second communication node of claim 37, wherein the first communication node corresponds to a user equipment (UE), or first communication node corresponds to a base station.
32. The second communication node of claim 30, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.

39. The second communication node of claim 37, QC202018Qualcomm Ref. No. 202018 49 wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.
33. A first communication node, comprising: means for obtaining one or more measurements associated with one or more positioning reference signals (PRSs); means for populating a set of measurement values into a set of measurement fields of a report based on the one or more measurements; means for identifying at least one unpopulated measurement field associated with the report; and means for transmitting, to a second communication node, the report in association with an indication of the at least one unpopulated measurement field.

24. The method of claim 14, wherein the report is received via L1, L2 or L3 signaling.
40. A first communication node, comprising: means for obtaining one or more measurements associated with one or more positioning reference signals (PRSs); and means for transmitting, to a second communication node, a report based on the one or more measurements.









via L1 or L2 signaling
34. The first communication node of claim 33, wherein the first communication node corresponds to a user equipment (UE), or wherein the first communication node corresponds to a base station.
41. The first communication node of claim 40, wherein the first communication node corresponds to a user equipment (UE), or first communication node corresponds to a base station.
35. The first communication node of claim 33, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station, or wherein the second communication node corresponds to a sidelink UE performing the position computing function on behalf of another UE.
42. The first communication node of claim 40, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.
36. A second communication node, comprising: means for receiving, from a first communication node, a report comprising a set of measurement values populated in a respective set of measurement fields, the set of measurement values based on one or more measurements associated with one or more positioning reference signals (PRSs); means for receiving an indication of at least one unpopulated measurement field associated with the report; and means for performing a position computing function based on the report.

24. The method of claim 14, wherein the report is received via L1, L2 or L3 signaling.
43. A second communication node, comprising: means for receiving, from a first communication node, a report that is based on one or more measurements associated with one or more positioning reference signals (PRSs); and means for performing a position computing function based on the report.







via L1 or L2 signaling




37. The second communication node of claim 36, wherein the first communication node corresponds to a user equipment (UE), or wherein the first communication node corresponds to a base station.
44. The second communication node of claim 43, wherein the first communication node corresponds to a user equipment (UE), or first communication node corresponds to a base station.
38. The second communication node of claim 36, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.
45. The second communication node of claim 43, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.
39. A non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising: at least one instruction instructing a first communication node to obtain one or more measurements associated with one or more positioning reference signals (PRSs); at least one instruction instructing the first communication node to populate a set of measurement values into a set of measurement fields of a report based on the one or more measurements at least one instruction instructing the first communication node to identify at least one unpopulated measurement field associated with the report; and at least one instruction instructing the first communication node to transmit, to a second communication node, the report in association with an indication of the at least one unpopulated measurement field.

24. The method of claim 14, wherein the report is received via L1, L2 or L3 signaling.
46. A non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising: at least one instruction instructing a first communication node to obtain one or more measurements associated with one or more positioning reference signals (PRSs); and at least one instruction instructing the first communication node to transmit, to a second communication node, a report based on the one or more measurements.










via L1 or L2 signaling
40. The non-transitory computer-readable medium of claim 39, wherein the first communication node corresponds to a user equipment (UE), or wherein the first communication node corresponds to a base station.
47. The non-transitory computer-readable medium of claim 46, wherein the first communication node corresponds to a user equipment (UE), or first communication node corresponds to a base station.
41. The non-transitory computer-readable medium of claim 39, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station, or wherein the second communication node corresponds to a sidelink UE performing the position computing function on behalf of another UE.
48. The non-transitory computer-readable medium of claim 46, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.
42. A non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising: at least one instruction instructing a second communication node to receive, from a first communication node, a report comprising a set of measurement values populated in a respective set of measurement fields, the set of measurement values based on one or more measurements associated with one or more positioning reference signals (PRSs); at least one instruction instructing the second communication node to receive an indication of at least one unpopulated measurement field associated with the report; and at least one instruction instructing the second communication node to perform a position computing function based on the report.


24. The method of claim 14, wherein the report is received via L1, L2 or L3 signaling.
49. A non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising: at least one instruction instructing a second communication node to receive, from a first communication node, a report that is based on one or more measurements associated with one or more positioning reference signals (PRSs); and at least one instruction instructing the second communication node perform a position computing function based on the report.










via L1 or L2 signaling
43. The non-transitory computer-readable medium of claim 42, wherein the first communication node corresponds to a user equipment (UE), or wherein the first communication node corresponds to a base station.
50. The non-transitory computer-readable medium of claim 49, wherein the first communication node corresponds to a user equipment (UE), or first communication node corresponds to a base station.
44. The non-transitory computer-readable medium of claim 42, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.
51. The non-transitory computer-readable medium of claim 49, QC202018Qualcomm Ref. No. 202018 5' wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 7,11,  13 – 16, 18 -  20 – 22, 24, 27 – 29, 31 – 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0014644 A1, support is found in provisional application 62/872,556, which is included for the applicant consideration) in view of Su (EP 4, 054, 258 A1, the filing date is relied on).
Regarding claim 1, Wu discloses:  A method of operating a first communication node (¶ 0041 and ¶ 0072 - ¶ 0073, the first communication node is label 302 in figure 6A), comprising: 
obtaining one or more measurements associated with one or more positioning reference signals (PRSs); [¶ 0073, PRSs are sent to the UE via multiple beams to be measured by the UE one such measurement is the “RSTD” ]
transmitting, to a second communication node [¶ 0074, ¶0076, the UE will perform measurements using the resources configured by the network and report these measurements with regards to PRS resources to the network. The second communication node can be a base station as seen in ¶ 0037 and further in ¶ 0039 the network node devices (base station) sends the report to the system  as requested]. 
Note to applicant:
The following reference of CATT (R1-1913447, “Summary #2 of UE and gNB measurements for NR positioning) disclose the above limitations covered by Wu see the entire section 4.2. Whereby the UE is performing measurement configuration and reporting with regards to PRS in view to various other competitors.  However CATT is silent with regards to L1 and L2 signaling.


Wu discloses every aspect of claim 1 except L1 and L2 signaling with regards to the report, such difference is seen in the reference of Su, first taking a look at ¶ 0106 and ¶ 0110 in view of figure 5, that is position reference signals are sent to the first terminal to perform measurement  (AoA, time difference  etc.) with regards to PRS.  Further  ¶ 0094, states that the first terminal will further send this measurement report to the network device which entails second PRS.  The  first terminal can report this measurement based on the second PRS signal to the network via  MAC CE (layer 2), UCI (layer 1) signaling [note claim 11 of this application deals with sidelink measurements as an option of PRS measurement and reporting].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu’s system in view of Su. The motivation for making the above modification would have been to implement other signaling methods in which the reporting with regards to PRS measurement can be done in the uplink that is from the UE to the network [see the latter part of  ¶ 0094 of Su].

NOTE TO APPLICANT:
 With regards to claim 1: The reference of CMCC (Discussion on physical layer procedures to support NR positioning measurements, R1-1908875) discloses the limitation cover by Su above. See figure 2 on the second page and its description. In figure 1 on the second page LPP protocol was used to perform signaling in the downlink and uplink with regards to PRS and its measurement report. CMCC further states below figure 2, that measurements and resource index with regards to the PRS resources indicate can be reported trough the physical layer in the uplink. The advantage is seen in the first ¶  of section 3 on the second page, that is to minimize the signaling latency and overhead.  



Claims 22, 34, 37, 40, 43, 46 and 49 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as a processor, memory, transceiver and non-transitory computer executable instructions are all disclosed by the primary reference see the description of figures 13 and 14.

Regarding claim 24, Wu further discloses: The method of claim 22, wherein the report comprises one or more of: a difference of arrival (TDOA) measurement, a Reference Signal Receive Power (RSRP) measurement, an Angle of Arrival (AoA) measurement, an Angle of Departure (AoD) measurement, a motion state measurement, a trajectory measurement, a report quality indication, a receive-transmit (Rx-Tx) value, or any combination thereof. [see ¶ 0054 for DL measurement at the UE with regards to PRS measurement to compute OTDOA/RSTD (measurement type) , this report is sent from the UE to the base station]. [see also Su, ¶ 0065 - ¶ 0067 and ¶ 0071, RSTD, TDOA, DL- AoD].

Note to applicant:
 	The following reference of CATT (R1-1913447, “Summary #2 of UE and gNB measurements for NR positioning) disclose the limitation of claim 24 above see the entire section 4.2. 


 	Regarding claim 7, Wu further discloses The method of claim 1, wherein the report comprises one or more of: a difference of arrival (TDOA) measurement, a Reference Signal Receive Power (RSRP) measurement, an Angle of Arrival (AoA) measurement, an Angle of Departure (AoD) measurement, a motion state measurement, a trajectory measurement, a report quality indication, a receive-transmit (Rx-Tx) value, or any combination thereof. [see ¶ 0054 for DL measurement at the UE with regards to PRS measurement to compute OTDOA/RSTD (measurement type) , this report is sent from the UE to the base station]. [see also Su, ¶ 0065 - ¶ 0067 and ¶ 0071, RSTD, TDOA, DL- AoD].

Note to applicant:
 	The following reference of CATT (R1-1913447, “Summary #2 of UE and gNB measurements for NR positioning) disclose the limitation of claim 7 above see the entire section 4.2. 



Claim 14, Wu further discloses:  The method of claim 1, wherein the report is associated with a fixed size, or wherein the report is associated with a variable size dependent on an amount of measurement information concatenated into the report. [last sentence of ¶ 0075].

Claim 27  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 14.

Claim 13, Wu further discloses: The method of claim 1, wherein some part of measurement information from the one or more measurements is omitted from the report in association with at least one cell. [See figure 8 , ¶ 0083 illustrates a report feedback that is sent from the UE to the network that involves positioning measurements. 802 of figure 8 represents a bit string that tells the RSTD is reported ( “1”)  and not reported (“0”) . In this example , resources 1, 3, 5, 7 , 9, 11, 13 and 15 is selected to be measured by the UE of the given 16 resources configured by the base station to perform measurement. Hence 802 is reflected as 0101010101010101 and the resources used for the measurements is reflected in 804. 806 clearly shows that not all the RSTD is reported in view of the bit string of 802, that is from ¶ 0084, if RSTD12 and RSTD13 are the same only the value only RSTD12 is reported (¶ 0083 = that when RSTD for PRS resource i is not reported, then the RSTD is the same as that of PRS resource i−1. This means a value “0” in the bit string will be interpreted by the network when feedback as a particular  measurement not being  reported but is the same value as i-1 measurement ). In other words the measurement values (RSTD) (806) are populated in the different field of report 800 and the bit string 802 identifies the populated and unpopulated values of the measured value 806 (note that claim 2 rejected below suggests that an unpopulated measurement field means an omission altogether )].

NOTE: The following documents also discloses the limitation covered by Wu with regards to claim 13  above:
A.  Seo et al. (US 2016/0095131 A1), first taking a look at the last sentence of ¶ 0047, any signal in the document is refer to as either a pilot signal or reference signal, ¶ 0049, ¶ 0052 and ¶ 0058, states these signals can be further refer to as DL  reference signals one of which is the positioning reference signal. ¶ 0089 clearly states the UE will make measurements and create a report  that contains the strength of the received signal satisfying a particular condition, further ¶ 0088 states that when the measured signal strength is below a threshold then the index of 0, 3, 5 and 9 is reported. The last line in ¶ 0088 states the binary representation of the report will read 1001010001, beginning from the left ,  the  first “1”=0, the second  “1” = 3, the third  “1” = 5 and the fourth “1”  = 9. Hence the binary string is a population of measurement values in the field of the report, the “0”/”00”/ “000”  indicates an unpopulated measurement, that is a measurement was taken with regards to a particular RPT but since it is below a threshold it is indicated as being “0”/”00”/ “000” or not considered as being of important to report which is consistent with ¶ 00107 of the applicant specification submitted  on 01/25/2021.  [note also Qualcomm’s application 16/795, 338 patent number  US 11, 444, 734 B3 , the first paragraph of column 20 states that the PRS can be refer to as either TRS, CRS, CSI-RS, PSS, SSS etc. Hence in ¶ 0088 of Seo any of the reference signals are applicable under of ¶ 0052 -  ¶ 0054 as being the PRS] 
B.    The document Lin et al. (US 10, 484, 890), Column 58, lines 44 – 48 , also discloses the limitation of claim 13 covered by Wu.

  	
Claim 15, Wu further discloses: The method of claim 1, wherein the transmitting comprises transmitting the report in association with a report format indication that indicates a first set of measurement fields that are populated in the report, a second set of measurement fields that are not populated in the report, or a combination thereof. [See figure 8 , ¶ 0083 illustrates a report feedback that is sent from the UE to the network that involves positioning measurements. 802 of figure 8 represents a bit string that tells the RSTD is reported ( “1”)  and not reported (“0”) . In this example , resources 1, 3, 5, 7 , 9, 11, 13 and 15 is selected to be measured by the UE of the given 16 resources configured by the base station to perform measurement. Hence 802 is reflected as 0101010101010101 and the resources used for the measurements is reflected in 804. 806 clearly shows that not all the RSTD is reported in view of the bit string of 802, that is from ¶ 0084, if RSTD12 and RSTD13 are the same only the value only RSTD12 is reported (¶ 0083 = that when RSTD for PRS resource i is not reported, then the RSTD is the same as that of PRS resource i−1. This means a value “0” in the bit string will be interpreted by the network when feedback as a particular  measurement not being  reported but is the same value as i-1 measurement ). In other words the measurement values (RSTD) (806) are populated in the different field of report 800 and the bit string 802 identifies the populated and unpopulated values of the measured value 806 (note that claim 2 rejected below suggests that an unpopulated measurement field means an omission altogether ). ].

Claim 28  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 15.

Claim 16, Wu further discloses: The method of claim 1, wherein, for a particular measurement among the one or more measurements, the report comprises a standalone measurement value. [see figure 1 and ¶ 0146 and ¶ 0055 - ¶ 0059, these are interpreted as standalone measurements since they do not depend or influence by another measurement or entity. Also figure 8 of WU label 806 and ¶ 0083, that is all the RSTD measurement is taken by the UE per PRS transmission and does not depend or influence by another measurement or entity ].

Note to applicant:
 	The following reference of CATT (R1-1913447, “Summary #2 of UE and gNB measurements for NR positioning) disclose the limitation of claim 16 above see Issue 1 of section 4.2, “Vivo”, the report contains one full measurement (that is a standalone measurement).



Claim 29  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 16.

Claim 18, Su further discloses: The method of claim 1, wherein the transmitting comprises transmitting the report via an L1 uplink control information (UCI) communication or an L1 downlink control information (DCI) communication, or wherein the transmitting comprises transmitting the report via an L2 Medium Access Control-Command Element (MAC-CE) communication.[ first taking a look at ¶ 0106 and ¶ 0110 in view of figure 5, that is position reference signals are sent to the first terminal to perform measurement  (AoA, time difference  etc.) with regards to PRS.  Further  ¶ 0094, states that the first terminal will further send this measurement report to the network device which entails second PRS.  The  first terminal can report this measurement based on the second PRS signal to the network via  MAC CE (layer 2), UCI (layer 1) signaling].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu’s system in view of Su. The motivation for making the above modification would have been to implement other methods in which reporting can be done in the uplink from the UE to the network [see the latter part of  ¶ 0094 of Su].

NOTE TO APPLICANT:
 The reference of CMCC (Discussion on physical layer procedures to support NR positioning measurements, R1-1908875) discloses the feature cover by Su in claim 18 above. See figure 2 on the second page and its description. In figure 1 on the second page LPP protocol was used to perform signaling in the downlink and uplink with regards to PRS and its measurement report. CMCC further states below figure 2, that measurements and resource index with regards to the PRS resources indicate in the downlink can be reported trough the physical layer. The advantage is seen in the first ¶  of section 3 on the second page, that is to minimize the signaling latency and overhead.  


Claim 31  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 18.

Claim 20, Wu further discloses: The method of claim 1, QC202018Qualcomm Ref. No. 202018 46 wherein the first communication node corresponds to a user equipment (UE), or  first communication node corresponds to a base station.  [see  step 904 of figure 9 taking figure 6A and 7 into consideration along with  ¶ 0139,¶ 0037, see also figure 7 of Su “network device” and “first terminal device” ].

Note to applicant:
 	The following reference of CATT (R1-1913447, “Summary #2 of UE and gNB measurements for NR positioning) disclose the limitation of claim 20 above see section 4.2, where the UE is interpreted as the first communication node and section 4.3 corresponds to the base station as the second communication node.



Claims 32, 35, 38, 41, 44, 47, 50  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 20.

Claim 21, Wu further discloses: The method of claim 1, wherein the second communication node corresponds to a user equipment (UE), or wherein the second communication node corresponds to a base station.  [see  step 904 of figure 9 taking figure 6A and 7 into consideration along with ¶ 0037,  ¶ 0139, see also figure 7 of Su “network device” and “first terminal device].

Note to applicant:
 	The following reference of CATT (R1-1913447, “Summary #2 of UE and gNB measurements for NR positioning) disclose the limitation of claim 21 above see section 4.2, where the UE is interpreted as the first communication node and section 4.3 corresponds to the base station as the second communication node.


Claims 33, 36, 39, 42, 45, 48, 51  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 21.

Claim 19, Wu further discloses: The method of claim 1, wherein the obtaining comprises obtaining at least one of the one or more measurements via direct measurement at the UE, or wherein the obtaining comprises obtaining at least one of the one or more measurements based upon receipt of a report from at least one external entity that performed the respective measurement. [¶ 0062, that is the PRS is received by the UE and the UE will directly perform the measurement to report back to the network node device].

Note to applicant:
 	The following reference of CATT (R1-1913447, “Summary #2 of UE and gNB measurements for NR positioning) disclose the limitation of claim 19 above see section 4.2, where the UE perform the measurement directly on receiving the PRS and PRS configuration.



Regarding claim 11, Wu and Su further discloses: Thee method of claim 1, wherein the report comprises measurement information associated with a single cell, or wherein the report comprises measurement information associated with multiple cells, or wherein the report comprises measurement information associated with at least one sidelink, or any combination thereof.  (see ¶ 0073 . For sidelink transmission and measurement see ¶ 0106, 110 and ¶ 0094 of Su reference used in claim 1 ).  

Note to applicant:
 	The following reference of CATT (R1-1913447, “Summary #2 of UE and gNB measurements for NR positioning) disclose the limitation of claim 11 above see page 12, line 10 – 11.


[additional reference to consider with regards to claim 11 is ¶ 0017 of Escola (CN 102426351, a translated copy is included for the applicant consideration], whereby the reference signals are known as positioning reference signals (see ¶ 0003),  the UE creates separate OTDOA report from each cell in order for it to be combined at the UE as a single report to be transmitted to the network]. 


2.	Claim(s) 2 – 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0014644 A1, support is found in provisional application 62/872,556, which is included for the applicant consideration) in view of Su (EP 4, 054, 258 A1, the filing date is relied on) in view of Cha et al. (US 2021/0320769 A1).
	Claim 2, Wu in view of Su discloses: The method of claim 1 (see rejected claim 1),  Wu in view of Su does not disclose: wherein the transmitting transmits the report in relation to one or more timings associated with the one or more PRSs based on at least one measurement type associated with the one or more measurements, such difference is seen in the reference of Cha, see ¶ 0014- ¶ 0015, the first search window is used to report one set of measurements with regards to a first set of PRS in relation to a second search window that is used to perform a second report with regards to a second set of PRS, the measurement type being RSTD, ¶ 0095 that the position occasion occurs periodically (timing)  in which the UE makes measurements and transmits the report subsequently. In other words a timing is involve in which the UE perform a measurement type (RSTD)  in a given window (See figure 17)  that houses the PRS that is transmitted in the downlink  to be measured and reported back to the network  .   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu’s system in view of Su and Cha. The motivation for making the above modification would have been for the adjustment of the search window for receiving PRS with regards to a particular base station see ¶ 0001 of Cha. 
NOTE:
Claim 2 is also disclosed by Intel corporation (R1-1908661, “Physical layer Measurements for NR Positioning), see proposal 13 on the 17th page, that is the DL PRS  configuration that is sent to the UE to perform measurement entails a particular periodicity (interpreted as timing ) and is based on measurement type (RSTD, RSRP, SINR etc.)  and a type of report can be either RSTD or  “time difference” hence the report is based on a measurement type.



 	Claim 23  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Regarding claim 3, Wu further discloses: The method of claim 2, wherein the at least one measurement type is associated with a downlink-based positioning technique, and wherein the transmitting comprises transmitting the report in relation to a downlink PRS.  [¶ 0060, DL PRS is taken into consideration where by the measurement type is OTDOA , also see ¶ 0054 for DL measurement at the UE with regards to PRS measurement to compute OTDOA/RSTD (measurement type) , this report is sent from the UE to the base station].

Regarding claim 4,  Wu further discloses: The method of claim 3, wherein the at least one measurement type comprises one or more of: a difference of arrival (TDOA) measurement, a Reference Signal Receive Power (RSRP) measurement, an Angle of Arrival (AoA) measurement, an Angle of Departure (AoD) measurement, a motion state measurement, a trajectory measurement, a report quality indication, or any combination thereof.  [see ¶ 0054 for DL measurement at the UE with regards to PRS measurement to compute OTDOA/RSTD (measurement type) , this report is sent from the UE to the base station]. [see also Su, ¶ 0065 - ¶ 0067 and ¶ 0071, RSTD, TDOA, DL- AoD].

 	Regarding claim 5, Su further discloses: The method of claim 2, wherein the at least one measurement type is associated with a combination of downlink-based and uplink-based positioning techniques, and wherein the transmitting comprises transmitting the report in relation to timings of a downlink PRS and an uplink PRS.  [¶ 0065 - ¶ 0068, the report at the UE perform DL and  UL measurements which involves UP-TOD, DL-TDOA, DL- AoD , UL-AoA, both reports are sent to the network]

Regarding claim 6, Su further discloses: The method of claim 5, QC202018Qualcomm Ref. No. 202018 43 wherein the at least one measurement type is a Round-Trip Time (RTT) measurement, and wherein the report comprises a receive-transmit (Rx-Tx) value associated with the RTT measurement.  [¶ 0070, RTT, measurement of Rx-TX  is performed by the UE, see also ¶ 0267 - ¶ 0268].

3.	Claim(s) 8 – 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0014644 A1, support is found in provisional application 62/872,556, which is included for the applicant consideration) in view of Su (EP 4, 054, 258 A1, the filing date is relied on) in view of Escola (CN 102426351, a translated copy of this document is included for the applicant consideration and is used in the rejection below).
Claim 8, Wu in view of Su discloses: The method of claim 1 (see rejected claim 1),  Wu in view of Su does not disclose: further comprising: generating the report by concatenating measurement information from multiple sub-reports in accordance with at least one sub-report concatenation rule, however in the same field of endeavor Escola discloses the above missing feature, see ¶ 0017, whereby the reference signals are known as positioning reference signals (see ¶ 0003) and the UE creates separate OTDOA report in order for it to be combined at the UE as a single report to be transmitted to the network . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu’s system in view of Su and Escola. The motivation for making the above modification would have been for the calculation of UE 110 position [¶ 0017 of Escola].

NOTE:
Claim 8 is also disclosed by Intel corporation (R1-1908661, “Physical layer Measurements for NR Positioning),  see page 10 option 1  (last line) followed by page 11 option 2, that is the UE can be configured to report a single RSTD measurement, however option 2,  UE is configured to report  M measurements, interpreted as multiple measurements reports  merged into a single measurement. 


Regarding claim 9, Escola further discloses: The method of claim 8, wherein the at least one sub-report concatenation rule comprises one or more of: concatenating measurement information from the multiple sub-reports on a per- cell basis, concatenating measurement information from the multiple sub-reports that is common across multiple cells associated with the same transmission reception point (TRP), concatenating measurement information from the multiple sub-reports associated with multiple PRSs, concatenating measurement information from the multiple sub-reports associated with disparate measurement types, concatenating measurement information from the multiple sub-reports that is associated with different TRPs, concatenating measurement information from the multiple sub-reports that is associated with different report transmission triggers, concatenating UE-local measurement information, concatenating measurement information from the multiple sub-reports in accordance with a concatenation order based on one or more criteria, QC202018Qualcomm Ref. No. 202018 44 concatenating measurement information from the multiple sub-reports based on measurement type such that only measurement information from one measurement type is concatenated into the report, concatenating measurement information from the multiple sub-reports based on measurement type groupings such that only measurement information from one measurement type group is concatenated into the report, or any combination thereof. (see ¶ 0017, whereby the reference signals are known as positioning reference signals (see ¶ 0003),  the UE creates separate OTDOA report from each cell in order for it to be combined at the UE as a single report to be transmitted to the network ). For motivation see claim 8.

Claim 25  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.

Regarding claim 10, Escola further discloses:  The method of claim 8, wherein the multiple sub-reports comprise measurement information associated with a single cell, or wherein the multiple sub-reports comprise measurement information associated with multiple cells, or wherein the multiple sub-reports comprise measurement information associated with at least one sidelink, or any combination thereof. (see ¶ 0017, whereby the reference signals are known as positioning reference signals (see ¶ 0003),  the UE creates separate OTDOA report from each cell in order for it to be combined at the UE as a single report to be transmitted to the network ). For motivation see claim 8.
	
4.	Claim(s) 12 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0014644 A1, support is found in provisional application 62/872,556, which is included for the applicant consideration) in view of Su (EP 4, 054, 258 A1, the filing date is relied on) in view of Smith et al. (US 2022/0095261 A1).
Claim 12, Wu in view of Su discloses: The method of claim 1 (see rejected claim 1),  Wu in view of Su does not disclose: wherein the report comprises measurement information associated with two or more measurement types, however in the same field of endeavor Smith discloses the above missing feature, see ¶ 0036 (claim 7 of this application mentions the measurements that can be taken into consideration), that is different measurement types can be combined in the same report . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu’s system in view of Su and Smith. The motivation for making the above modification would have been to provide UL coordination multipoint positioning [see ¶ 0030 of Smith]. [see also additional reference:  Intel corporation (R1-1908661, “Physical layer Measurements for NR Positioning),  see proposal 13 on the 17th page, that is the measurement set can be RSTD, RSRP, SINR etc. that is configured to be measured by the UE to create a report for transmission in the uplink].

Note to applicant:
 	The following reference of CATT (R1-1913447, “Summary #2 of UE and gNB measurements for NR positioning) disclose the limitation of claim 12 above see page 11, “issue 2” and “sony” at the bottom of the page.



Claim 26  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 12.

5. 	Claim(s) 17 and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0014644 A1, support is found in provisional application 62/872,556, which is included for the applicant consideration) in view of Su (EP 4, 054, 258 A1, the filing date is relied on)  and Huang et al. (US 2020/0267684 A1).
 	Regarding claim 17, Wu in view of Su discloses: The method of claim 1 (see rejected claim 1). Wu in view of Su does not disclose: wherein, for a particular measurement among the one or more measurements, the report comprises a differential measurement value that is relative to a standalone measurement value included in the report or included in a different report. However in the same field of endeavor Huang disclose the above missing feature see the flow chart of figure 10 particularly to step 1003, differential values are reported  with regards to PRS , differential values are computed with the standalone value of the highest RSRP. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu’s system in view of Su and HuangWu.  The motivation for making the above modification would have been  to implement a different method of reporting measurement with regards to PRS see ¶ 0002 of Huang.

Note to applicant:
 	The following reference of CATT (R1-1913447, “Summary #2 of UE and gNB measurements for NR positioning) disclose the limitation of claim 17 above see page 9, “issue 1”, “vivo”.



Claim 30   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463